Case 1:21-cr-20239-MGC Document 24-3 Entered on FLSD Docket 08/10/2021 Page 1 of 1
                                                                                                      Exhibit 3
                             KILE PARK REED & HOUTTEMAN, LLC
                                           1101 30th Street, NW
                                                 Suite 500
                                           Washington, DC 20007
                                           WWW.KILEPARK.COM                      TELEPHONE (202) 263-0808
                                                                                       FAX (703) 485-1022
                                                                              SHOUTTEMAN@KILEPARK .COM
                                                   July 29, 2021

   Honorable Marcia G. Cooke
   Wilkie D. Ferguson, Jr. United States Courthouse
   400 North Miami Avenue
   Room 11-2
   Miami, Florida 33128

                   Re: Kerry S. Lane, USA v. Lane, No. :21-cr-20239-MGC-1

   Your Honor,

          I write concerning Dr. Kerry S. Lane. I am aware that Dr. Lane has pleaded guilty to a
   conspiracy to distribute and dispense controlled substances, particularly Oxycodone and I do
   not minimize the seriousness of these charges.
          I want to give you the benefit of my experience with Dr. Lane. I am a patent attorney
   and a partner in an Intellectual Property law firm, in practice for over 17 years. Together with
   my colleague, Bradford Kile, I have worked with Dr. Lane in drafting, prosecuting and obtaining
   several Patents which Dr. Lane obtained in the interests of advancing public health.
           These Patents; Nos. 6,786,221; 6,637,438 and 6,058,940; are drawn to processes of removing
   aflatoxins from tobacco. Aflatoxins are produced by a fungus that can contaminate tobacco and these
   patents disclose methods of detecting and removing the toxins. Dr. Lane obtained these patents in
   connection with his ongoing public health crusade against the tobacco industry and their harmful
   products. He intended to use his patents not so much for his own benefit but for the benefit of others,
   to force the industry into producing a safer product.
           Dr. Lane worked with us for over fifteen (15) years, from the drafting and filing of his first
   provisional applications in May of 1997 up through his efforts to enforce this patents against various
   tobacco companies in 2012. He visited our offices in D.C., for example, when in town testifying before
   Congress in support of increased FDA tobacco regulation. During all of this time we have found Dr. Lane
   to be open and honest. He is genuinely concerned with public health issues and has worked toward this
   end throughout our years together. In sentencing Dr. Lane, we hope you consider not only the
   seriousness of his crime but also the potential benefit to society possible only after he is released.

                                                   Sincerely,

                                                   ________________________
                                                   Scott Houtteman
